DETAILED ACTION
This action is a response to communication filed June 28th, 2021.
Claims 1-11 are pending in this application.  
This application claims priority to provisional application no. 63/049,287, filed on July 8th, 2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Young et al (U.S. Patent Publication no. 2017/0063783, hereinafter Young).

With respect to claim 2, Young discloses a method for improving network communications (paragraph [0029], lines 1-7) including: 
creating a unique identifier for a plurality of resources (paragraph [0041], lines 1-4, tunnel ID), said resources coupled to a network, said unique identifier locally unique to the network (paragraph [0043], lines 7-10, perform a local lookup); 
receiving a communication request from one of said plurality of resources (paragraph [0042], lines 1-3), augmenting a communications packet by adding a packet shim with routing information to a tunnel IDs may be inserted), said packet shim including a source unique identifier and a destination unique identifier (paragraph [042], payload destination address), and 
transmitting the packet to a routing device (paragraph [0030], NVE).

With respect to claim 3, Young discloses the method of claim 2 wherein the routing information includes a stack of augmented addresses (paragraph [0041], tunnel ID table).

With respect to claim 4, Young discloses the method of claim 2 wherein the packet shim includes a sequence of routing hops to reach a designated target resource (paragraph [0046], next hop transport).

With respect to claim 5, Young discloses the method of claim 2 wherein the network is a virtual private network (VPN) (paragraph [0052], lines 1-7).

With respect to claim 6, Young discloses the method of claim 2 where the transmitting the packet to a routing device is effectuated using a private gateway (paragraph [0052], lines 10-12).

With respect to claim 7, Young discloses the method of claim 2 further including: establishing a communications session on OSI layer 4 between the source and the destination resource (paragraph [0026], lines 9-13).

With respect to claim 8, Young discloses a method for improving network communications including: 
tunnel IDs may be inserted), said packet including a session information, a shim including a unique source identifier and a unique destination identifier (paragraph [042], payload destination address), and a routing shim with a stack of augmented resource addresses (paragraph [0041], tunnel ID table); 
creating a connection tracking context that encapsulates information necessary to route future packets for the session (paragraph [0052], lines 10-16, MPLS VPN); 
removing an address from the stack of augmented resource addresses (paragraph [0041], replaces the next tunnel ID), and 
forwarding the augmented packet to the next address of the stack of augmented addresses (paragraph [0041], forwards the encapsulated packets).

With respect to claim 9. The method of claim 8 wherein the unique source identifier and the unique destination identifier are unique to the network (paragraph [0041], lines 1-4, tunnel ID).

With respect to claim 10, Young discloses the method of claim 9 wherein the network is a VPN (paragraph [0052], lines 1-7).

With respect to claim 11, Young discloses the method of claim 8 wherein the future packets are routed at the transport layer (paragraph [0026], lines 9-13).





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Agrawal	Pat. Pub.	2017/0180234
Walheim	Pat. Pub.	2013/0061034
Kwon		Pat. Pub.	2016/0173134
Kollmyer	Patent no.	7,165,175
Marino		Patent no.	9,154,327
Venkitaraman	Pat. Pub.	2008/0101366
Yadav		Pat. Pub.	2016/0080502
Dixit		Patent no.	10,904,101
Kim		Pat. Pub.	2013/0142201
Dutta		Patent no.	10,616,063
Bejerano	Pat. Pub.	2013/0077630

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE J RUBIN whose telephone number is (571)270-3802.  The examiner can normally be reached on Monday - Friday, 9am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





2/23/22
/BLAKE J RUBIN/Primary Examiner, Art Unit 2457